 1

 2                                                                        JS-6
 3

 4
                        UNITED STATES DISTRICT COURT
 5                     CENTRAL DISTRICT OF CALIFORNIA
 6
     DENISE MENICHIELLO,                          ) Case No. 8:17-cv-02029-JVS-JDE
 7   individually and on behalf of all            )
 8   others similarly situated,                   ) ORDER
                                                  )
 9
     Plaintiff,                                   )
10                                                )
             vs.                                  )
11
                                                  )
12   PACIFIC HOME REMODELING                      )
13
     INC.,                                        )
                                                  )
14
     Defendant.                                   )
15

16           IT IS HEREBY ORDERED that pursuant to the Stipulation of the parties
17   this matter is dismissed with prejudice as to Plaintiff’s individual claims and
18   without prejudice as to the putative Class, pursuant to Federal Rule of Civil
19   Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and attorneys’
20   fees.
21

22
     Dated this 16th day of October, 2018.
23

24

25                                           _______________________________
26                                           The Honorable James V. Selna
27

28




                                         Order to Dismiss - 1
